DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims 1, 10 and 19 recite, in part, “determining (determine) that traffic carried on the first port channel exceeds a predetermined threshold compared to traffic carried on the second port channel...” The limitation is vague and ambiguous with respect to what is determined and what is compared. It is not clear how traffic on a port can exceed a comparison between a threshold and traffic on another port.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 10, 13-14, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasso et al. (US 2011/0228670 A1) in view of Hashimoto (US 2002/0156887 A1) in view of Sreejith et al. (US 2003/0202511 A1).

Regarding claim 1, Sasso discloses  method comprising: 
connecting respective hosts  to a Fibre Channel N_Port Virtualizer (FC-NPV) switch, which is in communication with a first N_Port ID Virtualization (NPIV) core switch via a first port channel and with a second NPIV core switch via a second port channel (Fig. 1, [0013]-[0018] disclosing such an architecture; [0026] disclosing the NPIV switches 20 and 22 are in communication with a plurality of hosts as described above at [0020]-[0025]); 
Sasso does not disclose the following; however, Hashimoto discloses measuring input/output traffic for respective hosts that are connected to a Fibre Channel network ([0010] disclosing “traffic may be counted for example as the number of input and output (I/O) commands arriving from hosts so as to monitor and measure the load on the disk storage systems faster, to thereby enable the load balancing to be implemented effectively.”; [0030]; Fig. 3, 208, [0035], [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to measure the input/output traffic of the hosts in Sasso as taught by Hashimoto in order to effectively implement load balancing in the fibre channel network of Sasso.
Sreejith suggests modifying the teaching of Sasso for determining that traffic carried on the first port channel between the FC-NPV switch and the first NPIV Core switch exceeds a predetermined threshold compared to traffic carried on the second port channel ([0015] disclosing “Data packets that are inbound to a router may be switched through to one or more switch fabrics via two or more uplink paths within the input interface. The purpose of having multiple uplinks and switch fabric modules is to perform traffic load balancing and to provide redundant paths in case of link or switch fabric module failures.”; [0018] and [0041] disclosing load balancing controller determines if the traffic difference between uplink paths exceeds a threshold); and 
re-assigning traffic from a given host carried on the first port channel to the second port channel between the FC-NPV switch and the second NPIV core switch ([0041] disclosing the load balancing controller selects input links and reconfigures the association of said links to the uplink path having less traffic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in Sasso with the techniques of Sreejith because this load balancing technique performs better than round robin load balancing while minimizing out of order packets and the impact of packet size deviation.

Regarding claim 4, Sasso further discloses the method of claim 1, further comprising evenly distributing fabric logins (FLOGIs) from the respective hosts over the first port channel and the second port channel ([0017]).

Regarding claim 5, the disclosure of Hashimoto and Sreejith suggests the method of claim 1, further comprising performing the measuring on the FC-NPV switch (Hashimoto: Fig. 3, 208, [0036]-[0037] disclosing the load monitoring is deposed in a storage network switch; Srejith Id.).

Regarding claim 6, the disclosure of Hashimoto suggests the method of claim 1, further comprising performing the measuring on the first NPIV core switch and the second NPIV core switch (Fig. 3, 208, [0036]-[0037] disclosing the load monitoring is deposed in a storage network switch. It I merely a matter of obvious engineering design choice as to what switch monitors the traffic flow).

Regarding claim 9, Sasso and Hashimoto suggest the method of claim 1, further comprising monitoring down events for the first port channel and the second port channel, and when a down event is detected, stopping the measuring and restarting the measuring once the down event is cleared (Sasso [0025] disclosing detecting a link or NPIV switch fails; Hashimoto Fig. 3, 208, [0036]-[0037] disclosing the load monitoring is deposed in a storage network switch suggesting the monitoring can be an any switch in the network of Sasso. Obviously when the NPIV switch fails the measuring would be stopped at that switch and one of ordinary skill in the art would see the advantage at once of restarting the measurements when the switch recovers from failure).

Regarding claims 10, 13-14 and 18, the claim is directed towards an apparatus comprising: an interface unit configured to enable network communications; a memory; and one or more processors coupled to the interface unit and the memory, and configured to perform the method of claims 1-2, 5 and 9. Sasso discloses such features (Fig. 4, [0030]-[0031]), therefore, claims 10, 13-14 and 18 are rejected on the grounds presented above for claims 1-2, 5 and 9.

Regarding claim 17, Sreejith further suggests the apparatus of claim 10, wherein the one or more processors are further configured to establish a port monitoring policy that is configured to maintain an upper and lower threshold for an imbalance between the first port channel and the second port channel ([0041] disclosing the traffic is balanced when the difference between the links exceeds the threshold which suggests a lower threshold of zero imbalance and an upper threshold the rebalancing threshold).

Regarding claims 19-20, the claims are directed towards a non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform the method of claims 1 and 4. Sasso discloses such features (Fig. 4, [0030]-[0031]), therefore, claim 10 is rejected on the grounds presented above for claim 1 and 4.
 
Claims 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasso et al. (US 2011/0228670 A1) in view of Hashimoto (US 2002/0156887 A1) in view of Sreejith et al. (US 2003/0202511 A1) further in view of Strutt et al. (US 2009/0190558 A1).

Regarding claim 2, Sasso in view of Hashimoto and Sreejith disclose the method of claim 1 but do not disclose the following; however, Strutt suggests modifying the prior art, wherein the input/output traffic (T) is defined by an equation T = m + s, wherein m is a sample mean input/output traffic throughput, and s is one sample standard deviation of the input/output traffic throughput ([0037]-[0043] disclosing use of the mean value of a performance function plus the standard deviation of a throughput in the “aggressive” case).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the traffic measurements found in the prior art with the techniques of Strutt because this allows for investigation of parameters which have not been tried often which are potentially better.

Regarding claim 3, Sreejith suggests the method of claim 2, wherein the sample mean input/output traffic throughput is calculated over a 24 hour period ([0040] disclosing a load balancing interval for decisions, for example, 30 seconds, obviously the techniques of the prior art are operational for periods exceeding days and the calculations would be repeatedly performed over a 24 hour period).

Regarding claims 11-12, the claims are directed towards the apparatus that performs the method of claims 2-3; therefore, claims 11-12 are rejected on the grounds presented above for claims 2-3.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasso et al. (US 2011/0228670 A1) in view of Hashimoto (US 2002/0156887 A1) in view of Sreejith et al. (US 2003/0202511 A1) further in view of Velaga et al. (US 2012/0226801 A1)

Regarding claim 7, Sasso in view of Hashimoto and Sreejith disclose the method of claim 1, but does not disclose the following; however, Velaga suggests wherein the measuring is performed on a per-virtual storage area network (VSAN) basis ([0029] disclosing “The load -balancing policy (and algorithm) can be configured on a per-VSAN basis“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of the prior art with the teaching in Velaga because of the technological advantages VSANs provide ([0003]).

Regarding claim 15, The disclosure of Hashimoto suggests the apparatus of claim 10, wherein the one or more processors are further configured to measure input/output traffic for respective hosts on the first NPIV core switch and the second NPIV core switch (Fig. 3, 208, [0036]-[0037] disclosing the load monitoring is deposed in a storage network switch. It I merely a matter of obvious engineering design choice as to what switch monitors the traffic flow). 
Sasso does not disclose the following; however Velaga discloses on a per-virtual storage area network (VSAN) basis ([0029] disclosing “The load -balancing policy (and algorithm) can be configured on a per-VSAN basis“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of the prior art with the teaching in Velaga because of the technological advantages VSANs provide ([0003]).

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasso et al. (US 2011/0228670 A1) in view of Hashimoto (US 2002/0156887 A1) in view of Sreejith et al. (US 2003/0202511 A1) further in view of Zheng et al. (U.S. Patent No. 5,432,824)

Regarding claim 16, Sasso in view of Hashimoto and Sreejith disclose the apparatus of claim 10, but do not disclose the following; however, Zheng discloses traffic shaping based on buffer to buffer credits and transmission rate of cells (Col. 1, line 50-66, Col. 2, lines 30-37; Col. 2, lines 10-16; Col. 4, line 67- Col. 5 line 18 disclosing the traffic flow is controlled based on buffer to buffer credits and an allowed cell rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network of Sasso to control traffic flows as taught by Zheng because this provides for lossless transmission shaping of the traffic rate (Col. 2, lines 38-62). Utilizing the techniques of Zheng, the throughput of traffic and line speed would be governed by the traffic shaping techniques which would result in wherein the one or more processors are further configured to measure the input/output traffic based on a speed of the first port channel and the second port channel, and link level buffer-to-buffer (B2B) credits.

Claim Objections
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garcia-Franco et al (U.S. Patent No. 6,810,356) discloses the equations described by applicant for calculating the mean and standard deviation of traffic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461